UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-2332



CHRISTINE SANDRA MCLENDON,

                                            Plaintiff - Appellant,

          versus

MARIA KILLIEUM, Doctor; MICHAEL        TAYLOR,
Deputy; JOSEPH SAMUELS, Deputy,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-95-776)


Submitted:   February 13, 1997         Decided:     February 25, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Christine Sandra McLendon, Appellant Pro Se. C. Lamar Garren,
MARTIN & RAYNOR, P.C., Charlottesville, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

her 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

McLendon v. Killieum, No. CA-95-776 (E.D. Va. Sept. 16, 1996). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2